DETAILED ACTION
1.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is based on Request for Continued Examination (RCE) Under 37 CFR 1.114, and Information Disclosure Statements (IDS) filed on 09/03/2021 in response to the Notice of Allowance (NOA) mailed on 08/31/2021. 

2.	Claims 1, 3, 5-8, 10, 12-15, 17 and 19-20 (Renumbered 1-14) are allowed.

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

4.	Authorization for this Examiner Amendment was given in an email (under the condition provided by 37 CFR 1.33 and 37 CFR 1.34 or Authorization provided through Form PTO/SB/439) and over telephonic discussion by Isabella Pang (Reg. No. 70,498) on August 18th, 2021.  

Examiner Amendment
The following claim(s) will only replace the corresponding numbered pending claim(s) in the Application. 
IN THE CLAIMS: 
1. 	(Currently Amended) A system comprising:
one or more processors; and
memory containing instructions configured to control the one or more processors to:
receive object identifiers associated with each entity of a plurality of entities of an enterprise network, each entity of the plurality of entities being a monitored object of the enterprise network, each entity being one of a physical storage device, cloud-based storage device, physical computing device, virtual computing device, server, fiber optical channel, router, or switch;
receive relationship data indicating directionality of data flow between two or more entities of the plurality of entities of the enterprise network;
receive, from a user, a first search query, the first search query including at least one of an object identifier associated with one of the plurality of entities or relationship data indicating directionality of data flow associated with one of the plurality of entities in an enterprise network;
traverse at least a portion of a topology of the enterprise network based on the first search query to identify objects of the at least the portion of the topology and a pivot point, the pivot point being directionally coupled to at least three objects of the enterprise network, the pivot point being a host bus adapter, the relationship data associated with the host bus adapter ;
identify at least two mini-topologies based on at least two objects of the at least three objects of the pivot point;
traverse each of the at least two mini-topologies based on the at least two objects of the at least three objects of the pivot point to identify further objects within the at least the portion of the topology;
generate at least a partial topology of the enterprise network based on the traversal of the at least the portion of the topology and the traversal of the mini-topologies; and
provide an object identification information including objects identified in the at least the partial topology.

2. 	(Canceled)

3. 	(Currently Amended) The system of claim 1[[2]] wherein the relationship data associated with the host bus adapter card indicates data flowing out of a host object to the host bus adapter card and data flows out at least two ports of the host bus adapter.

4. 	(Canceled)

5. 	(Currently Amended) The system of claim 1 wherein the plurality of entities of the enterprise network further includes one or more of: storage volume, storage port, storage pool, disks, input/output (I/O) groups, and nodes.

6. 	(Original) The system of claim 1 wherein providing the object identification information including objects identified in the at least the partial topology includes generating a table of the object identification information.

7. 	(Original) The system of claim 1 wherein providing the object identification information including objects identified in the at least the partial topology includes generating a graphical representation of objects identified in the at least the partial topology.

8. 	(Currently Amended) A method comprising:
receiving object identifiers associated with each entity of a plurality of entities of an enterprise network, each entity of the plurality of entities being a monitored object of the enterprise network, each entity being one of a physical storage device, cloud-based storage device, physical computing device, virtual computing device, server, fiber optical channel, router, or switch;
receiving relationship data indicating directionality of data flow between two or more entities of the plurality of entities of the enterprise network;
receiving, from a user, a first search query, the first search query including at least one of an object identifier associated with one of the plurality of entities or relationship data indicating directionality of data flow associated with one of the plurality of entities in an enterprise network;
traversing at least a portion of a topology of the enterprise network based on the first search query to identify objects of the at least the portion of the topology and a pivot point, the pivot point being directionally coupled to at least three objects of the enterprise network, the pivot point being a host bus adapter, the relationship data associated with the host bus adapter indicating data flowing out of a host object to the host bus adapter and data flows into at least two ports of the host bus adapter;
identifying at least two mini-topologies based on at least two objects of the at least three objects of the pivot point;
traversing each of the at least two mini-topologies based on the at least two objects of the at least three objects of the pivot point to identify further objects within the at least the portion of the topology;
generating at least a partial topology of the enterprise network based on the traversal of the at least the portion of the topology and the traversal of the mini-topologies; and
providing an object identification information including objects identified in the at least the partial topology.

9. 	(Canceled)

10. 	(Currently Amended) The method of claim 8[[9]] wherein the relationship data associated with the host bus adapter card indicates data flowing out of a host object to the host bus adapter card and data flows out at least two ports of the host bus adapter.

11. 	(Canceled)

12. 	(Currently Amended) The method of claim 8 wherein the plurality of entities of the enterprise network further includes one or more of: storage volume, storage port, storage pool, disks, input/output (I/O) groups, and nodes.

13. 	(Original) The method of claim 8 wherein providing the object identification information including objects identified in the at least the partial topology includes generating a table of the object identification information.

14. 	(Original) The method of claim 8 wherein providing the object identification information including objects identified in the at least the partial topology includes generating a graphical representation of objects identified in the at least the partial topology.

15. 	(Currently Amended) A non-transitory computer readable medium including executable instructions, the instructions being executable by a processor to perform a method, the method comprising:
receiving object identifiers associated with each entity of a plurality of entities of an enterprise network, each entity of the plurality of entities being a monitored object of the enterprise network, each entity being one of a physical storage device, cloud-based storage device, physical computing device, virtual computing device, server, fiber optical channel, router, or switch;
receiving relationship data indicating directionality of data flow between two or more entities of the plurality of entities of the enterprise network;
receiving, from a user, a first search query, the first search query including at least one of an object identifier associated with one of the plurality of entities or relationship data indicating directionality of data flow associated with one of the plurality of entities in an enterprise network;
traversing at least a portion of a topology of the enterprise network based on the first search query to identify objects of the at least the portion of the topology and a pivot point, the pivot point being directionally coupled to at least three objects of the enterprise network, the pivot point being a host bus adapter, the relationship data associated with the host bus adapter ;
identifying at least two mini-topologies based on at least two objects of the at least three objects of the pivot point;
traversing each of the at least two mini-topologies based on the at least two objects of the at least three objects of the pivot point to identify further objects within the at least the portion of the topology;
generating at least a partial topology of the enterprise network based on the traversal of the at least the portion of the topology and the traversal of the mini-topologies; and
providing an object identification information including objects identified in the at least the partial topology.

16. 	(Canceled)

17. 	(Currently Amended) The non-transitory computer readable medium of claim 15[[16]] wherein the relationship data associated with the host bus adapter card indicates data flowing out of a host object to the host bus adapter card and data flows out at least two ports of the host bus adapter.

18. 	(Canceled)

19. 	(Currently Amended) The non-transitory computer readable medium of claim 15 wherein the plurality of entities of the enterprise network further includes one or more of: storage volume, storage port, storage pool, disks, input/output (I/O) groups, and nodes.

20. 	(Original) The non-transitory computer readable medium of claim 15 wherein providing the object identification information including objects identified in the at least the partial topology includes generating a table of the object identification information.
—o—o—o—

         REASONS for ALLOWANCE
5.	(A).	After reviewing the prior art references submitted by applicants in the IDS Form PTO/SB/08A filed on September 3rd, 2021. It is found that none of the provided references teaches or discloses the limitations of the instant claims. Accordingly, the claims are allowed for the reasons set forth in the previous Notice of Allowance mailed on August 31st, 2021. For examples:
	I. 	Kapoor et al. discloses:   A new network traffic data collection technique is presented. A group of information is received, and a determination is made whether to process the group of information for network data collection according to a sample mode and a sample rate. If the determination is to process the group of information, the group of information is processed for network data collection. The group of information is forwarded according to its destination address. The group of information can be an IP packet and the sample mode can be, for example, one of linear, exponential, natural log, burst and traffic attribute. To process the group of information, a determination is made whether the group of information is part of one or more recorded traffic flows. If not, a new entry in a table is created. If so, a field in an existing entry in the table is incremented. In addition, a traffic information packet is created and transmitted to a network traffic data collection application (please see Abstract). The traffic information packet can consist of a header and one or more flow records. However, Kapoor reference does not discloses: “traverse at least a portion of a topology of the enterprise network based on the first search query to identify objects of the at least the portion of the topology and a pivot point, the pivot point being directionally coupled to at least three objects of the enterprise network”, and “traverse each of the at least two mini-topologies based on the at least two objects of the at least three objects of the pivot point to identify further objects within the at least the portion of the topology”.
II.	Guarrieri et al. discloses: “an interconnect layer communicatively connecting the plurality of virtual partitions, the interconnect layer providing a programming interface by which direct memory access operations between partitions are coordinated. In response to database commands received at the first partition, the data stored in the database is provided to a requesting partition via a direct memory access operation” (please see ¶[0011]), and “plurality of virtual partitions includes a client partition and a database partition, and the database partition includes system memory of one or more host computing systems. The database partition also includes an in-memory database maintained in the system memory. The method includes receiving, at the database partition, a data request from a client partition hosting a database application. The database partition includes a database manager, a data storage area, and a runtime library of programming interfaces useable to address a file organization within the database partition. The method includes, in response to the data request, copying data from the in-memory database into a portion of memory associated with a client partition, wherein copying data from the in-memory database comprises a direct memory transfer of data, thereby transferring data from the database partition to the client partition” (please see ¶[0013]). However, Guarrieri does not teaches “traverse each of the at least two mini-topologies based on the at least two objects of the at least three objects of the pivot point to identify further objects within the at least the portion of the topology; generate at least a partial topology of the enterprise network based on the traversal of the at least the portion of the topology and the traversal of the mini-topologies” as recited in the independent claims. Accordingly, the claims are allowed for the reasons set forth in the previous Notice of Allowance.
(B).	Reference recorded on IDS form PTO/SB/O8a dated September 3rd, 2021, have been fully considered, which Examiner reviewed the references and concluded that references cited therein within the Information Disclosure Statements do not amount to render any significant conflict with the reason stated in the notice of  allowance posted on September 3rd, 2021 for the application. Accordingly, the claims are allowed for the reasons set forth in the previous Notice of Allowance mailed on August 31st, 2021, and also reproduced below for the record.
	(C).	The following is an examiner’s statement of reasons for allowance:
Based on the search Examiner concluded that the claimed invention in a manner have been recited in each of the independent claims and dependent claims such as in claim 1, “identify at least two mini-topologies based on at least two objects of the at least three objects of the pivot point; traverse each of the at least two mini-topologies based on the at least two objects of the at least three objects of the pivot point to identify further objects within the at least the portion of the topology; generate at least a partial topology of the enterprise network based on the traversal of the at least the portion of the topology and the traversal of the mini-topologies” which are not expressly taught or fairly suggested in the cited prior arts while the claimed inventions have been created in the context of traverse at least a portion of a topology of the enterprise network based on the first search query to identify objects of the at least the portion of the topology and a pivot point, the pivot point being directionally coupled to at least three objects of the enterprise network, the pivot point being a host bus adapter, the relationship data associated with the host bus adapter indicating data flowing out of a host object to the host bus adapter and data flows into at least two ports of the host bus adapter renders the pending independent claims allowable. Claims 3, 5-7, 10, 12-14, 17 and 19-20 are dependent upon claims 1, 8 and 15 according to their respective statutory classes. Since the independent claims 1, 8 and 15 are allowable, claims 3, 5-7, 10, 12-14, 17 and 19-20 are also allowable at least by virtue of the dependency relationship. 

6.	Any comments considered necessary by applicants must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason For Allowance”.


CONCLUSION
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              
                                        09/10/2021